DETAILED ACTION

Examiner’s Note
 	This office action is in response to applicants’ remarks filed March 3, 2022.  Claims 1, 6-7, 10-13, and 15-35 are pending, with claims 16-28 remaining withdrawn as directed to non-elected subject matter.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

Claims 1, 6, 7, 10-13, 15, and 29-35 are rejected under 35 U.S.C. 103(a) as obvious over Kurosaki et al. (US Patent 6,635,359). 
Regarding applicants’ claims 1, 6, 7, 10-13, and 29-35, Kurosaki et al. teach the a Zn-Al-Mg-Si alloy plating to have  45 to 70 wt. % aluminum, 1 to 5 wt. % manganese, 0.5 to 3 wt. % silicon and a balance of zinc (col. 2 lines 45-53), where one of ordinary skill in the art at the time of the invention would have considered the invention to have been obvious because the compositional proportions taught by Kurosaki et al. overlap the instantly claimed proportions and therefore are considered to establish a prima facie case of obviousness.  It would have been obvious to one of ordinary skill in the art to select a portion of the disclosed ranges including the instantly claimed ranges from the ranges disclosed in the prior art reference. In re Geisler 43 USPQ2d 1365 (fed. Cir. 1997) and MPEP 2144.05
Kurosaki et al. teach a Zn-Al-Mg-Si alloy-plated steel material where the microstructure comprises Mg2Si particles in an amount of 1 to 30% (col. 3 lines 61-63, and col. 6 lines 42-48)
Regarding the particle distribution, substantially identical materials which are processed in a substantially identical manner are expected to have substantially identical structure and properties.  Applicants’ disclose that the particle distribution of their coating can be achieved through one or more of a) strontium additions in the coating alloy, b) selection of cooling rate, and c) minimizing variations in thickness (present specification, page 4). Both applicants’ and Kurosaki et al. disclose a plating on steel where the plating comprises aluminum, zinc, magnesium, and silicon in substantially overlapping amounts as detailed above.  
The coatings of both applicants and Kurosaki et al. further have overlapping amounts of strontium where Kurosaki et al. teach that the plating layer may further contain 0.01 to 0.5% strontium which is considered to be 100 to 5000ppm (col. 6 line 59 - col. 7 line 2) which overlaps applicants’ presently claimed amounts of strontium of 250ppm and less than 3000ppm (claims 11, 13 and 14). 
The coatings of both applicants and Kurosaki et al. are applied by hot dipping where the coating of Kurosaki et al. is cooled at a rate of 10 to 50ºC/sec having a coating weight of 20 to 130 g/m2 (col. 7 lines 19 and 20), where applicants disclose a cooling rate of at least 11ºC and less than 80 ºC/sec or less than 50 ºC/sec where the coating weight is less than 100g/m2 (present specification page 8 lines 11-28).
Given that both applicants and Kurosaki et al. teach a plating on a steel substrate where the platings have substantially identical compositions, are both hot-dipped and cooled at substantially identical rate, and having substantially overlapping coating thicknesses, the plating of Kurosaki et al. would be expected to have a coating profile (i.e. regions, thickness proportions, and thickness variations), and a particle distribution which satisfies applicants’ claimed requirements.
Applicants’ claim 11 is directed to effect of the strontium in the distribution of Mg2Si particles.  For at least those proportions disclosed by Kurosaki et al. that fall within applicants’ disclosed range, the resulting Mg2Si particle distribution is a particle distribution that resulted from the presence of the included strontium.
Regarding applicants’ claim 15, a requirement for minimal variations in the thickness of the coating is a broad lamination.  Kurosaki et al. do not appear to explicitly disclose the degree of thickness variation within the coating, however substantially identical materials treated in a substantially identical manner are expected to be substantially identical as discussed above.  Further applicants state that "The hot-dip coating method may be the conventional method described above or any other suitable method." (present specification, page 9 lines 32-34).  Additionally applicants’ do not disclose the need for special processing conditions or special considerations in order to achieve coatings have variations in thickness within the claimed range.  Given that Kurosaki et al. disclose the use of substantially identical materials in a substantially identical manner and, given that applicants’ do not disclose the use of special processing conditions needed to achieve the claimed thickness variation requirements, the coating of Kurosaki et al. as discussed above would be expected to have minimal variations in coating thickness.

Response to Arguments
	Applicants’ arguments filed March 3, 2022 have been considered but have not been found to be persuasive.
	Applicants’ argue that while Kurosaki disclose the addition of strontium and further draw the unsupported conclusion that strontium further improves corrosion resistance and promotes passivation of the film produced on the plating layer.  However the teaching by Kurosaki with respect to the addition of strontium is not negated by what specific benefit is associated with the addition of strontium, or by the lack of evidence supporting the disclosed effect. 
Applicants further argue that Kurosaki fails to link the additions of strontium with the distribution of Mg2Si, and is silent on the potential for different impacts of Mg2Si within the disclosed concentration ranges.  However obviousness is negated based on differences in motivation between applicants and the prior art.  The prior art may often suggest what the inventor has done, but for a different purpose or to solve a different problem, however it is not necessary that the prior art suggest addition of an element to achieve the same advantage or result discovered by applicant.  The discovery of a previously unappreciated property of a prior art composition, or of a scientific explanation for the prior art’s functioning, does not render the old composition patentably new to the discoverer.
Applicants argue that the examples of Kurosaki include three instances where strontium is deliberately included where each example exhibits a bulky Mg2Si phase as opposed to the scaly Mg2Si phase.  However the disclosure of Kurosaki is not limited to the examples.  The particular examples cited by applicants include a magnesium content of 5% and a silicon content of 5% which is consistent with the disclosed embodiment having higher silicon and magnesium concentrations.  Kurosaki also disclose including magnesium at least 1% and less than 5% where silicon is included in amounts of less than 3%.  The examples cited by applicants do not negate the disclosure of magnesium concentrations less than 5% where the silicon concentration is less than 3%.  Kurosaki note that when the amounts of Mg and Si addition are low the Mg2Si phase is deposited in scaly form as opposed to the bulky form, where the selection of the Mg and Si amounts influence the deposited form and may be selected based on the need for a spangled appearance and the level of corrosion resistance required (col. 6 lines 1-9).  For these reasons those portions of the disclosure of Kurosaki directed to higher levels of Mg and Si which exhibit a bulky Mg2Si phase, are not found to negate those teachings directed to embodiments having lower amounts of Mg and Si. 
Applicants argue that Kurosaki does not support or teach the Mg2Si distribution in the coating and that the coating structure was not obtained or influenced by the use of strontium.  However Kurosaki disclose that strontium (selected among other elements) may be added to improve corrosion resistance.  Whether Kurosaki recognizes or discloses the mechanism by which the corrosion resistance is improved, the result is the same.  Applicants’ present specification discloses two factors impacting the Mg2Si particle distribution: (i) the cooling rate (page 16 lines 8-20) and (ii) the presence of strontium (page 16 line 22 - page 17 line 8).  Given that Kurosaki disclose a substantially identical cooling rate and proportion of strontium, as that disclosed by applicants, the particle distribution in the articles of Kurosaki would be expected to be substantially identical to the structure of those articles produced by applicants.  Once a reference teaching a product appearing to be substantially identical is made the basis of a rejection, and the examiner presents evidence or reasoning to show inherency, the burden of production shifts to applicants. The PTO can require an applicant to prove that the prior art products do not necessarily or inherently possess the characteristics of his [or her] claimed product. Whether the rejection is based on ‘inherency’ under 35 U.S.C. 102, on ‘prima facie obviousness’ under 35 U.S.C. 103, jointly or alternatively, the burden of proof is the same. MPEP 2144 V.
Following consideration of applicants’ arguments the rejections of record are found to be proper and have been maintained.  This action is FINAL.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ADAM C KRUPICKA whose telephone number is (571)270-7086. The examiner can normally be reached Monday-Friday 8-5pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Humera Sheikh can be reached on (571)272-0604. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Adam Krupicka/Primary Examiner, Art Unit 1784